Fourth Court of Appeals
                                San Antonio, Texas
                                      August 10, 2017

                                   No. 04-15-00741-CR

                               Eduardo Ernesto CARIELO,
                                        Appellant

                                            v.

                                   The STATE of Texas,
                                         Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2826
                     Honorable Kevin M. O'Connell, Judge Presiding


                                      ORDER


Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.


                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk